Citation Nr: 1402975	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  10-07 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUE

Entitlement to an initial disability rating in excess of 40 percent for residuals of prostate cancer as of August 1, 2009.    



REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services



ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel



INTRODUCTION

The Veteran had active service in the United States Army from August 1969 to August 1972.  


This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO), in Roanoke, Virginia.  

A review of the Virtual VA paperless claims processing system reveals additional, pertinent VA treatment records dated from 2011 to 2013.  However, the RO has reviewed these records.  Thus, there is no prejudice for the Board to now consider such evidence.

In an October 2010 rating decision, the RO denied the Veteran a compensable rating for his service-connected erectile dysfunction, which is an associated residual of his prostate cancer.  However, the Veteran did not perfect an appeal of this issue by filing a notice of disagreement (NOD) and substantive appeal (e.g., VA Form 9 or equivalent statement).  See 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2013).  Therefore, the erectile dysfunction issue is not before the Board.

For purposes of clarity, the Board notes that, at different times, the RO has previously addressed the matter on appeal as two issues - whether the reduction of the 100 percent initial rating for residuals of prostate cancer on August 1, 2009, was proper (see November 2013 supplement statement of the case) and whether the Veteran is entitled to an initial disability rating in excess of 40 percent after August 1, 2009 (see January 2010 statement of the case).  As explained in detail below, the Board finds that a formal reduction issue (e.g., application of 38 C.F.R. §§ 3.343 and 3.344 (2013)), is not on appeal here.  Rather, the most appropriate characterization of the issue on appeal is entitlement to an initial disability rating in excess of 40 percent for residuals of prostate cancer as of August 1, 2009.    



FINDINGS OF FACT

1.  In an April 2008 rating decision, the RO granted service connection for prostate cancer (due to herbicide exposure) and assigned a 100 percent rating, effective January 29, 2008.

2.  In a March 2009 rating decision, the RO proposed a reduction in the rating for the Veteran's service-connected prostate cancer from 100 percent to 40 percent.  After the proposed reduction, the Veteran was given 60 days to present additional evidence and was notified at his address of record.  

3.  In a May 2009 rating decision, the RO discontinued the 100 percent rating for prostate cancer and assigned a 40 percent rating for voiding dysfunction residuals, effective August 1, 2009.  

4.  On or after August 1, 2009, the evidence of record does not establish local recurrence or metastasis (i.e., spreading) of the service-connected prostate cancer, such that the discontinuance of the 100 percent rating was proper.  
  
5.  On or after August 1, 2009, the Veteran has exhibited voiding dysfunction as a residual of his prostate cancer based on urinary frequency; however, he is already assigned the maximum schedular evaluation for urinary frequency, obstructed voiding, and urinary tract infection.

6.  On or after August 1, 2009, the Veteran has not had urine leakage requiring the use of an appliance or the wearing of absorbent material that must be changed more than four times per day.

7.  On or after August 1, 2009, the Veteran has not had renal dysfunction with constant albuminuria with some edema; a definite decrease in kidney function; hypertension with diastolic pressure predominantly 120 or more; persistent edema and albuminuria with BUN 40 to 80 mg% or, creatinine 4 to 8 mg %; generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion;  requiring regular dialysis; precluding more than sedentary activity from one of the following: persistent edema and albuminuria; BUN more than 80mg%; creatinine more than 8mg%; or markedly decreased function of kidney or other organ systems, especially cardiovascular.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 40 percent for prostate cancer residuals for the period on or after August 1, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.105(e), 3.159, 4.1-4.14, 4.21, 4.115a, 4.115b, Diagnostic Code 7528 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of VCAA letters sent from the RO to the Veteran dated in March 2008 and February 2012.  These letters satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing him about the information and evidence not of record that was necessary to substantiate his original service connection and subsequent higher initial rating claims for his prostate cancer; (2) informing him about the information and evidence VA would seek to provide; and (3) informing him about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In addition, the March 2008 and February 2012 VCAA letters provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

Moreover, the increased rating issue arises from disagreement with the initial 40 percent evaluation following the grant of service connection for prostate cancer.  Both the United States Court of Appeals for Veterans Claims (Court) and the Federal Circuit Court of Appeals (Federal Circuit Court) have held that, once service connection is granted, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  See also VAOPGCPREC 8-2003 (December 22, 2003).  

In any event, the February 2012 VCAA notice letter advised the Veteran of the additional notice requirements for increased rating claims.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) (minimum notice requirements pursuant to VCAA for an increased rating claim), rev'd in part by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice, and rejecting Veteran-specific notice as to the effect on daily life and as to the assigned or cross-referenced diagnostic code under which the disability is rated).  The outcome of these holdings is that VCAA notice for an increased rating claim does not have to be individually tailored to each Veteran's particular facts, but rather only a generic notice is required.  The February 2012 VCAA letter was fully sufficient.  

Finally, as to the issue of the discontinuance of the initial 100 percent rating, a March 2009 pre-reduction notice letter, which accompanied the rating decision proposing to decrease the 100 percent rating for prostate cancer, provided the Veteran with notice of the proposed reduction and informed him that he could submit medical or other evidence to show why the reduction should not be made.  The letter explained that this evidence could be a statement from a physician with detailed findings about his condition.  He was also notified that he could request a personal hearing so that he could provide testimony on this matter.  He was further notified that, if he did not request a hearing or submit additional evidence within 60 days, the RO would make a decision based on the evidence of record.  In short, this letter provided adequate notice for the discontinuance of the 100 percent initial rating for prostate cancer. 

In summary, the Veteran has received all required notice in this case for his increased rating claim, such that there is no error in the content of VCAA notice.  See also Shinseki v. Sanders, 556 U.S. 396 (2009) (an error in VCAA notice should not be presumed prejudicial and the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis).  Neither the Veteran nor his representative has alleged otherwise.  

With respect to the duty to assist, the RO has obtained the Veteran's service treatment records, service personnel records, VA outpatient treatment records, private medical evidence as authorized by the Veteran, and VA examinations.  For his part, the Veteran has submitted personal statements, argument from his representative, and private medical evidence.  He has not identified any additional, outstanding evidence that is relevant to his claim being decided herein.

The Veteran was also afforded VA examinations in December 2008, September 2010, March 2012, and October 2012, in connection with his claim for an initial increased evaluation for his service-connected residuals of prostate cancer.  The Board finds that these VA examinations are adequate for rating purposes, as they fully address the rating criteria and evidence of record that are relevant to rating his service-connected prostate cancer manifestations, in particular his voiding dysfunction.  Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected prostate cancer residuals since he was last examined in October 2012.  38 C.F.R. § 3.327(a).  Indeed, there is no allegation or evidence revealing any worsening of the prostate cancer residuals since that time.  VA treatment records dated into 2013 confirm no further worsening beyond the 40 percent rating currently in effect.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Thus, there is adequate medical evidence of record to make a determination on the issue in this case.  

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his increased rating claim for prostate cancer residuals and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of the increased rating appeal.


Laws and Regulations for Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and coordination of rating with impairment of function. 38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  VA regulation indicates that the Veteran's entire history is reviewed when assigning a disability evaluation per 38 C.F.R. § 4.1.  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37; Layno v. Brown, 6 Vet. App. 465, 469 (1994).  


Analysis

An October 2007 private biopsy report first revealed a diagnosis of prostate cancer.  The Veteran filed his original service connection claim for prostate cancer on January 29, 2008.  The RO granted service connection for prostate cancer in an April 2008 rating decision, based on the Veteran's presumed herbicide exposure while serving in Vietnam during active service.  38 U.S.C.A. § 1116(a); 38 C.F.R. § 3.307(a)(6), 3.309(e), 3.313(a).  The Veteran's service-connected prostate cancer was rated under Diagnostic Code 7528, malignant neoplasms of the genitourinary system.  38 C.F.R. § 4.115b (2013).  

From January 29, 2008, to August 1, 2009, an initial 100 percent rating was assigned due to his prostate cancer diagnosis with active malignancy.  As of August 1, 2009, the Veteran's prostate cancer disability was rated as 40 percent disabling based on residuals (voiding dysfunction).  The Veteran disagrees with the RO's May 2009 (final reduction) rating decision that reduced his initial disability rating for prostate cancer from 100 to 40 percent.  Instead, the Veteran believes his prostate cancer disability should be rated as 100 percent disabling throughout the entire appeal.  See Veteran's December 2009 statement.  

This case has already resulted in "staged ratings" based upon the facts found during the period in question.  See Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  That is to say, the RO and the Board have considered whether there have been times since the effective date of his award when his prostate cancer residuals disability has been more severe than at others.  Id.  

A note after Diagnostic Code 7528 provides that, following the cessation of surgical, X-ray, antineoplastic chemotherapy, or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, the disability is to be rated on residuals, as voiding dysfunction or renal dysfunction, whichever is predominant. See 38 C.F.R. § 4.115b.

Under 38 C.F.R. § 3.105(e), where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  In addition, the RO must notify the Veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  The Veteran must be informed that he may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If no additional evidence is received within the 60 day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the Veteran expires.  Id. 

Initially, the Board has considered whether the claim at issue would be most appropriately characterized as a formal reduction issue under the substantive provisions of 38 C.F.R. §§ 3.343 and 3.344 (2013).  However, the Board does not find that these provisions are applicable in the present case.  This is because the provisions of 38 C.F.R. § 4.115b, Diagnostic Code 7528 contain a temporal element for continuance of a 100 percent rating for prostate cancer residuals.  Therefore, the RO's action was not a "rating reduction," per se, as that term is commonly understood.  See Rossiello v. Principi, 3 Vet. App. 430 (1992), (where the Court found that a 100 percent rating for mesothelioma ceased to exist by operation of law because the applicable Diagnostic Code involved contained a temporal element for that 100 percent rating).

In the present case, Diagnostic Code 7528 for malignant neoplasms of the genitourinary system contains a temporal element that has been met.  Consequently, the provisions of 38 C.F.R. §§ 3.343 and 3.344 (2013), referable to rating reductions and terminations of 100 percent ratings, are not applicable in this case.  In other words, this is in essence a staged rating case, but it is not a formal reduction case because of the clear temporal element of Diagnostic Code 7528.  In short, the rating reduction in this case was procedural in nature and by operation of law.  The Board only has to determine if the procedural requirements of 38 C.F.R. § 3.105(e) were met and if the reduction was by operation of law under Diagnostic Code 7528.   

The Board acknowledges a recent case of the Court that specifically involved Diagnostic Code 7528.  In the case of Tatum v. Shinseki, the Court held that, if the Veteran was receiving no compensation at the time of the reduction, notice under 38 C.F.R. § 3.105(e) was not required.  24 Vet. App. 139, 145 (2010).  The Court explained that the plain meaning of 38 C.F.R. § 3.105(e) was that such notice is warranted only where there is a reduction in compensation payments currently being made.  Id.  Similarly, in the precedential opinion VAOPGCPREC 71-91 (Nov. 1991), the General Counsel for VA previously held that the provisions of 38 C.F.R. § 3.105(e) do not apply where there is no reduction in the amount of compensation payable.  In the Tatum case, a single rating decision on appeal assigned staged 100 percent and 10 percent ratings for prostate cancer residuals under Diagnostic Code 7528, such that there never was any reduction in compensation payments, as no compensation was being paid prior to the rating decision at issue.    

However, the facts of Tatum can be distinguished from the present case, such that the Board finds that 38 C.F.R. § 3.105(e) notice is still necessary here.  In this regard, in the present case, unlike the fact of Tatum, there was actually a reduction in the compensation payments being made, as the RO originally assigned a 100 percent rating for prostate cancer in an April 2008 rating decision, and only subsequently reduced the rating to 40 percent in a separate May 2009 rating decision.  In other words, at the time of the May 2009 rating decision (final reduction) that reduced the Veteran's compensation rating from 100 to 40 percent, the Veteran was already in receipt of compensation.  Thus, the procedural requirements of 38 C.F.R. § 3.105(e) are still applicable in the instant case and must be addressed.    

On this issue, regardless, the Board finds that the RO satisfied the due process notification requirements under 38 C.F.R. § 3.105(e).  Specifically, after the proposed reduction from 100 to 40 percent in a March 2009 rating decision, the Veteran was given 60 days to present additional evidence and was notified at his address of record.  The Veteran did not request a hearing or submit additional evidence.  Subsequently, the final rating action was issued in May 2009, and the 100 percent rating for prostate cancer was reduced to 40 percent.  In both the March 2009 proposed reduction and May 2009 final reduction rating decisions, the RO informed the Veteran that it was reducing the evaluation of the Veteran's prostate cancer disability from 100 to 40 percent, effective August 1, 2009, based on the absence of active malignancy of the prostate cancer.  The effective date of the reduction, August 1, 2009, was effective on the last day of the month after expiration of the 60-day period from the date of notice of the May 2009 final rating action, as set forth in the applicable VA regulation.  See 38 C.F.R. § 3.105(e).  Thus, all procedural requirements were met here pursuant to 38 C.F.R. § 3.105(e).  

In considering the evidence of record under the laws and regulations as set forth above, the Board also concludes there that is no evidentiary basis for continuance of the 100 percent rating for prostate cancer under Diagnostic Code 7528 after August 1, 2009.  38 C.F.R. § 4.7.  The evidence of record does not reveal local recurrence or metastasis of the Veteran's malignant neoplasm of the genitourinary system - prostate cancer, after August 1, 2009.  
Specifically, VA and private treatment records indicate that the Veteran underwent 40 radiation treatments for his prostate cancer from May 2008 to August 2008.  After August 2008, the medical and lay evidence of record clearly reveals the prostate cancer condition was in remission (no recurrence or metastasis).  There is no evidence or allegation the Veteran underwent further radiation, chemotherapy, or other therapeutic procedure after his 2008 radiation treatment.  

The December 2008 VA examiner noted that all treatment for the Veteran's prostate cancer was completed in August 2008.  There was no evidence of any metastatic prostate cancer.  The Veteran only reported voiding dysfunction symptoms, such as dysuria, higher frequency, urgency, and nocturia, as well as fatigue and impotence.  The Veteran stated that physicians informed him that his prostate cancer was in remission at that time.  His prostate specific antigen (PSA) level was 3.1 ng/mL.    

In a December 2009 lay statement, the Veteran admitted that his prostate cancer was in remission, but that his PSA levels were still being monitored.    

A September 2010 VA genitourinary examiner noted that August 15, 2008, was the last date of antineoplastic treatment for the Veteran's prostate cancer.  He now reported erectile dysfunction.  His PSA level was only 0.7 ng/mL, and an urinalysis showed no abnormalities.  

A December 2011 VA treatment record stated that the Veteran's PSA level was low.  A February 2012 VA treatment record stated that his PSA level was creeping up, and further evaluation was needed.  

A March 2012 VA prostate examiner stated that the Veteran's previous prostate cancer was in remission.  He completed his radiation therapy in August 2008.  His PSA level was 0.899 ng/mL, and the normal reference range for PSA levels is 0 to 4 ng/mL, according to the laboratory report.

An October 2012 VA genitourinary examiner indicated that the Veteran did not have any malignant neoplasm or metastases related to his original prostate cancer.   

A November 2013 VA treatment record documented that the Veteran's PSA level was within normal limits.  

The Board emphasizes that, in accordance with the provisions of Diagnostic Code 7528, the RO correctly provided the Veteran with a mandatory VA examination in December 2008, and the 100 percent rating was correctly continued for well over six months after the August 2008 cessation of radiation therapy for his prostate cancer.  The Veteran reported residuals of erectile dysfunction, fatigue, and voiding issues, but there was no evidence of active prostate cancer, and his PSA level did not reveal any active malignancy.  VA treatment records dated from 2009 to 2013 also do not reveal any active prostate cancer.  Therefore, given the lack of recurrence or metastasis (spreading) of the prostate cancer on or after August 1, 2009, the initial 100 percent rating for prostate cancer was properly discontinued.  See 38 C.F.R. § 4.115b; Rossiello v. Principi, 3 Vet. App. 430 (1992).  To this extent, the claim is denied.

The Board will now consider whether the Veteran is entitled to an initial disability rating in excess of 40 percent since August 1, 2009, for his prostate cancer residuals under voiding dysfunction or renal dysfunction, whichever is most predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7528.  In this regard, the RO assigned the Veteran a 40 percent rating from August 1, 2009, for voiding dysfunction residuals of his prostate cancer based on urinary frequency - specifically, evidence of a daytime voiding interval of less than one hour, or; awakening to void five or more times per night.  See 38 C.F.R. § 4.115a.  The 40 percent rating is the maximum rating available for urinary frequency.  

Under 38 C.F.R. § 4.115a, diseases of the genitourinary system generally result in disabilities related to renal or voiding dysfunctions, infections, or a combination of these.  The following section provides descriptions of various levels of disability in each of these symptom areas.  Where diagnostic codes refer the decision maker to these specific areas of dysfunction, only the predominant area of dysfunction shall be considered for rating purposes.  Because the areas of dysfunction described below do not cover all symptoms resulting from genitourinary diseases, specific diagnoses may include a description of symptoms assigned to that diagnosis.
The Rating Schedule for voiding dysfunction provides that the particular condition will be rated as urine leakage, urinary frequency, or obstructed voiding.  38 C.F.R. § 4.115a.  

When rating for urine leakage, a 20 percent evaluation is awarded when the disability requires the wearing of absorbent materials that must be changed less than two times per day.  A 40 percent rating is in order when the disability requires the wearing of absorbent materials that must be changed two to four times per day.  A maximum evaluation of 60 percent is warranted when the disability requires the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.  Id.  

When rating for urinary frequency, a 20 percent evaluation is awarded when the daytime voiding interval is between one and two hours, or; there is awakening to void three to four times per night.  A maximum rating of 40 percent is in order when the daytime voiding interval is less than one hour, or; there is awakening to void five or more times per night.  Id.  

When rating for obstructed voiding, a maximum evaluation of 30 percent is awarded when there is urinary retention requiring intermittent or continuous catheterization.  Id.

When rating for urinary tract infection, a 10 percent evaluation is warranted when they require long-term drug therapy, one to two hospitalizations per year, and/or require intermittent intensive management.  A 30 percent evaluation is warranted when there is recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times/year), and/or requiring continuous intensive management.  If urinary tract infections result in poor renal function, the disorder is rated as renal dysfunction.  Id. 

When rating for renal dysfunction, a 30 percent evaluation is warranted with albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101 (hypertension is 10 percent disabling under Diagnostic Code 7101 if diastolic pressure is predominantly 100 or more, or systolic pressure predominantly 160 or more, or where there is a history of diastolic pressure predominantly 100 or more and continuous medication is required for control).   In order to warrant a higher 60 percent rating for renal dysfunction, the evidence must show constant albuminuria with some edema; or a definite decrease in kidney function; or hypertension at least 40 percent disabling under Diagnostic Code 7101 (hypertension is 40 percent disabling under Diagnostic Code 7101 if diastolic pressure is predominantly 120 or more).  An even higher 80 percent evaluation pursuant to Diagnostic Code 7541 is warranted for persistent edema and albuminuria with BUN 40 to 80 mg%; or, creatinine 4 to 8 mg %; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  A maximum 100 percent rating is warranted for renal dysfunction requiring regular dialysis; precluding more than sedentary activity from one of the following: persistent edema and albuminuria; BUN more than 80mg%; creatinine more than 8mg%; or markedly decreased function of kidney or other organ systems, especially cardiovascular.  Id.  

As of August 1, 2009, the Board finds that the evidence of record does not warrant an initial disability rating in excess of 40 percent for residuals of prostate cancer.  38 C.F.R. § 4.7.  Initially, as noted, the Veteran is already at this maximum 40 percent rating under urinary frequency.  Thus, this category of voiding dysfunction will not be considered.  Furthermore, under obstructed voiding and urinary tract infection, the Veteran is already rated above the maximum 30 percent rating available.  There is also no evidence of record after August 1, 2009, that his prostate cancer residuals cause urinary tract infections, poor renal function, or obstructed voiding with the need for catheterization.  See 38 C.F.R. § 4.115a.  Thus, the rating criteria for obstructed voiding, urinary tract infection, and poor renal function cannot provide him with a higher rating.  

Under urine leakage, the Board has considered the potential for a higher 60 percent rating, but the medical and lay evidence of record does not reveal the use of an appliance or the wearing of absorbent materials that must be changed more than four times per day.  Id.  In fact, a December 2008 VA examiner stated that, although the Veteran is incontinent of urine, he does require the use of any pad or any appliance.  A September 2010 VA genitourinary examiner also noted that the Veteran chose not to wear pads while incarcerated and indicated that the wearing of absorbent material was not required.  A March 2012 VA prostate examiner also assessed that, although the Veteran had voiding dysfunction causing urine leakage, he does not require or use of an absorbent material or an appliance.  An October 2012 VA genitourinary examiner further reflected that the Veteran does not have voiding dysfunction or urine leakage and noted that there is no use or requirement for absorbent material or an appliance.  In addition, VA treatment records dated from 2008 to 2013, including records on Virtual VA, do not establish the use of an appliance or the wearing of absorbent materials that must be changed more than four times per day.  As such, a higher rating is not warranted for urine leakage.

Regarding renal dysfunction, VA treatment records dated after August 2009 were negative for any evidence of protein in the Veteran's urine or any of the other symptomatology of renal dysfunction.  There was no evidence of edema, constant albuminuria, a definite decrease in kidney function, or hypertension with diastolic pressure predominantly 120 or more.  He is on medication for hypertension, but there is no evidence of blood pressure readings with diastolic pressure predominantly 120 or more, with or without medication.  There is also no indication of BUN 40 to 80 mg%; or, creatinine 4 to 8 mg %; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion due to renal dysfunction.  38 C.F.R. § 4.115a.  Specifically, a March 2008 VA treatment record documented a creatinine level of 1.1 mg%, and his BUN reading was 9 mg%.  There was no protein in the urine.  The December 2008 VA examiner noted a creatinine level of 1.12 mg%, and his BUN reading was 12 mg%.  The September 2010 VA genitourinary examiner assessed no renal dysfunction, and the Veteran's urinalysis was normal.  A creatinine level of 1.02 mg% was noted, and his BUN reading was 20 mg%.  VA laboratory results dated in March 2012 showed a creatinine level of 0.9 mg%.  His BUN reading was 14 mg%.  The October 2012 VA examiner remarked that there were no kidney infections.  VA treatment records dated from 2008 to 2013 were also negative for any renal symptomatology that would provide the Veteran with a higher rating.  Thus, none of this evidence supports an initial rating of 60 percent or higher for renal dysfunction.  

As to hypertension, the Veteran's blood pressure readings did not reveal hypertension with diastolic pressure predominantly 120 or more.  See March 2008 VA treatment record (blood pressure reading of 155/103); April 2008 VA treatment record (blood pressure reading of 140/80); May 2008 VA treatment record (blood pressure reading of 128/82); September 2010 VA genitourinary examination (blood pressure reading of 129/82); August 2011 VA treatment record (blood pressure reading of 136/86); December 2011 VA treatment record (blood pressure reading of 116/67); February 2012 VA treatment record (blood pressure reading of 137/79); May 2013 VA treatment record (blood pressure reading of 140/73); May 2013 and November 2013 VA treatment records documenting the Veteran reporting self-taken blood pressure readings at home of 120s/70s-80s); October 2012 VA hypertension examination (three blood pressure readings of 150/86, 148/86, 148/84).  None of these readings are indicative of diastolic pressure predominantly 120 or more, which is required for a higher 60 percent rating for renal dysfunction.  

With regard to lay evidence, a Veteran's lay statements alone, absent a negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms.  The Veteran has credibly reported voiding dysfunction symptoms, such as dysuria, higher frequency, urgency, and nocturia, as well as fatigue and impotence.  The Veteran also requests a 100 percent rating because his prostate cancer, although in remission, is "not cured."  See Veteran's December 2009 statement; February 2010 VA Form 9.  However, in the present case, although the Board has considered these lay assertions,  they still do not establish the specific criteria for a rating above 40 percent being met for the prostate cancer residuals.  In other words, they do still do not demonstrate the necessary findings required under the rating criteria, such as recurrence, metastasis, or the manifestations of renal dysfunction and urine leakage discussed above.  As such, the Veteran's competent and credible lay statements do not warrant an increased evaluation.

Accordingly, the Board concludes that an initial evaluation in excess of 40 percent is not warranted for the Veteran's prostate cancer residuals on or after August 1, 2009.  
It is not necessary to "stage" the Veteran's ratings any further, as his prostate cancer residuals based on voiding dysfunction have been consistent at the 40 percent level for its respective time period.  Fenderson, 12 Vet. App. at 126.  


Extraschedular Consideration

As the Court has explained in Thun v. Peake, 22 Vet. App. 111, 115-116 (2008), a "determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b)(1) is a three-step inquiry."  If the RO or Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extra-schedular rating is warranted.  Id.  See also 38 C.F.R. § 3.321(b)(1).  Neither the RO nor the Board is permitted to assign an extraschedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  See Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009); Floyd v. Brown, 9 Vet. App. 88, 96-97 (1996).  

In the present case, however, there is no evidence of exceptional or unusual circumstances to warrant referring the case for extraschedular consideration, for the Veteran's service-connected prostate cancer residuals.  38 C.F.R. § 3.321(b)(1).  The Board finds that the Veteran's prostate cancer residuals symptomatology based on voiding dysfunction is fully addressed by the rating criteria under which it is rated.  Because the rating criteria for the prostate cancer disability reasonably describe the claimant's disability level and symptomatology, the Veteran's disability picture is contemplated by the Rating Schedule, such that the assigned schedular 40 percent evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115-116 (2008); VAOPGCPREC 6-96.  The evidence does not show anything unique or unusual about the Veteran's prostate cancer residuals that would render the schedular criteria inadequate.  There are no additional symptoms of his prostate cancer residuals that are not addressed by the Rating Schedule.  Any interference with work after August 1, 2009, is also contemplated by the schedular rating criteria for prostate cancer residuals.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  A 40 percent rating is adequate to compensate the Veteran for loss of working time as the result of his prostate cancer residuals after August 1, 2009.    

In any event, to the extent it could be argued the rating criteria do not cover all of the Veteran's symptomatology for his prostate cancer residuals, the Board also finds no probative evidence this disability markedly interferes with his ability to work, meaning above and beyond that contemplated by his 40 percent schedular rating.  As noted above, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1; VAOPGCPREC 6-96.  See also, Bagwell v. Brown, 9 Vet. App. 337, 338 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The Veteran is 63 years old.  The September 2010 VA genitourinary examination noted some work impairment due to prostate cancer residuals and his incarceration as well, but the March 2012 VA prostate examiner and October 2012 VA genitourinary examiner concluded that the Veteran's prostate cancer residuals did not impact his ability to work.  Overall, the evidence of record fails to demonstrate "marked" interference with employment from the prostate cancer residuals disability on appeal.  38 C.F.R. § 3.321(b)(1).  

Finally, there is no evidence of any other exceptional or unusual circumstances, such as frequent hospitalizations due to the Veteran's service-connected prostate cancer residuals after August 1, 2009, to suggest he is not adequately compensated for his disability by the regular Rating Schedule.  38 C.F.R. § 3.321(b)(1); VAOPGCPREC 6-96.  After August 1, 2009, his post-service evaluation and treatment for his prostate cancer residuals has been on an outpatient basis.  He has not been frequently hospitalized due to this disability after August 1, 2009.    

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected prostate cancer residuals under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

An initial disability rating in excess of 40 percent for residuals of prostate cancer on or after August 1, 2009 is denied.      



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


